Exhibit 23.0 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Century Next Financial Corporation We hereby consent to the incorporation by reference in the Registration Statement of Century Next Financial Corporation on Form S-8 (Registration Nos. 333-171904 and 333-176876) of our report dated March 21, 2013, relating to the consolidated financial statements of Century Next Financial Corporation, which appears in this Form 10-K. Shreveport, Louisiana March 21, 2013
